Citation Nr: 0902384	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of receiving Department 
of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1945.  He died in January 2004.  The appellant is seeking to 
be recognized as the veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which found that the appellant could not 
be recognized as the surviving spouse of the veteran. 

In November 2008, the appellant appeared before the 
undersigned Acting Veterans Law Judge via video conference 
and offered testimony in support of her claim.  A complete 
transcript is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in January 2004.

2.  At the time of his death, the veteran and the appellant 
were not legally married for one year or more. 


3.  Common law marriage is recognized as valid in Alabama. 

4.  The evidence fails to show that a common law marriage 
existed between the appellant and the veteran as there is no 
evidence of an agreement or mutual consent to enter into the 
marriage relationship, a public recognition of the existence 
of the marriage, or cohabitation or mutual assumption openly 
of marital duties and obligations.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 3.205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board believes that the disposition of the present case 
is based upon the operation of the law.  Resolution of the 
appeal is dependent on application of governing law and 
regulation to the facts shown.  As discussed below, the 
evidence does not show that the appellant had achieved the 
predicate status as a surviving spouse under the law.  The 
United States Court of Appeals for Veterans Claims has held 
that the VCAA and its implementing regulation, 38 C.F.R. § 
3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Despite the fact that VCAA notice was not required in this 
case, in August 2004, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letter informed the appellant that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised to inform the RO about 
her claimed common law marriage, and was supplied with a VA 
Form 21-4170, to assist her in that regard.  She was also 
supplied with a VA Form 21-4171 and VA Form 21-4142, 
Authorization for Release of Information.  She was told that 
it was her responsibility to provide information or to 
provide a properly executed release so that VA could request 
the records for her.  The RO has indicated that that letter 
was returned as undeliverable; however two additional letters 
were mailed to her at another address-one in November 2004 
and another in February 2006.  The Board finds that November 
2004 letter was fully compliant with any duty to notify the 
appellant and while the February 2006 did not fully address 
all of the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
as noted above no notice was required in this case.  

Also the appellant was advised of her opportunities to submit 
additional evidence.  She had a hearing before the Board and 
during her hearing before the undersigned in November 2008, 
she was provided an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, the Board finds that VA has satisfied any duty 
to notify and to assist the appellant in apprising her as to 
the evidence needed, and in obtaining evidence pertinent to 
her claim under the VCAA.  If there was any deficiency in the 
notice to the appellant, the Board finds that the presumption 
of prejudice on VA's part has been rebutted: (1) based on the 
communications sent to her over the course of this appeal, 
and her responses, as well as her hearing testimony, she 
clearly has actual knowledge of the evidence she is required 
to submit and needed to substantiate her claim; and (2) based 
on her contentions she is reasonably expected to understand 
from the notices what was needed.  See Sanders v.  Nicholson, 
487 F.3d 881 (2007).   Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
The Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Merits of the Claim

The appellant claims that she is the surviving spouse of the 
veteran, who died in January 2004.  She contends that they 
had a common-law marriage.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101.

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death, and (1) lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date 
of death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse. Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2008).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j).  In the state of Alabama, the elements of common law 
marriage are (1) capacity (both spouses must be at least 14 
and mentally competent), (2) a present agreement or mutual 
consent to enter into the marriage relationship, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So. 2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990); Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. 
Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama 
Supreme Court noted that proof of agreement to enter into a 
common law marriage could be inferred from the circumstances 
such as cohabitation and reputation.  Id. at 122. The Alabama 
Supreme Court has observed, however, that courts closely 
scrutinize claims of a common law marriage and require clear 
and convincing proof of such a marriage.  Reynolds v. Scott, 
60 So.2d 690 (1952); see also Buford v. Buford, 874 So.2d 
562, 564 (2003); Gray v. Bush, 835 So.2d 192, 194 (2001).  

In the case at hand, the appellant has asserted that she is 
entitled to recognition as the veteran's surviving spouse 
because she and the veteran were in a common law 
relationship.  The Board has reviewed the relevant 
documentation of record to ascertain whether the criteria for 
a common law marriage in Alabama were met in this case.

In July 1945, the veteran submitted his original claim for 
benefits, and indicated at that time that he was married on 
January [redacted], 1943 in Loosedale, Mississippi to R. J. R., and 
that they lived together.  He indicated that he lived in 
Vinegar Bend, Alabama.  In December 1948, he claimed benefits 
from VA and indicated that he was still married to R.J.R.  In 
September 1949, the RO received a copy of the veteran's 
marriage license to R.J.R.  

In October 1983, the RO received correspondence from the 
veteran which reflected his address as being in Eight Mile, 
Alabama.  

In December 1992, the veteran submitted a VA Form 21-527 
(Income, Net Worth and Employment Statement) in which he 
indicated that he was divorced.  His address was listed in 
Mobile, Alabama.  In January 1994, the veteran submitted a VA 
Form 21-0516, and he indicated that he was not married and he 
listed the same Mobile, Alabama address as his residence.  

A March 1997 discharge summary from a private hospital for 
treatment of the veteran shows that the appellant was listed 
as the veteran's friend.  Her address was listed as being in 
Dawes Point, Alabama, different from the address of the 
veteran which was listed in as the same address he had 
previously noted in Mobile.  

In April 2004, the appellant submitted an application for 
death benefits, VA Form 534 with a copy of the veteran's 
death certificate.  It was noted that the veteran died in 
January 2004.  The marital status noted on the death 
certificate was, married, and the surviving spouse was noted 
as R. S (later stated by the appellant to be her maiden 
name).  The informant was noted to be R. P. W. (the appellant 
using the veteran's last name) with an address in Mobile, 
Alabama, different from that of the veteran, which was listed 
as the one noted previously for him.  On the claim form, (VA 
Form 21-534), the appellant indicated that she was the common 
law wife of the veteran and she listed her address as the 
same as that of the veteran.  She also indicated that she had 
been married to G.P. in March 1939 and that the marriage 
ended in March 1979 due to his death.  She reported that she 
lived continuously with the veteran until his death.  

A VA Form 21-4170 (Statement of Marital Relationship) was 
received in July 2004.  The appellant listed an address for 
her which was different from the address on file for the 
veteran.  The appellant indicated that she and the veteran 
began living together in July 1981 at the address listed for 
her and that in March 1982, they lived at the address on file 
for the veteran.  She noted that she sometimes used the same 
last name of the veteran.   

A VA Form 21-4171 (Supporting Statement Regarding Marriage) 
was received in July 2004.  It was unsigned and undated.  The 
form shows that the party submitting the claim indicated that 
he or she was the child of the appellant, had known the 
veteran since 1981, and that the veteran and the appellant 
lived together.  It was noted that the party reported that 
the veteran and the appellant referred to each other as 
husband and wife on many occasions; however the person could 
not give dates or places.  It was noted that the veteran and 
the appellant lived together from July 1981 to January 2004.  

In August 2004, a letter was sent to the appellant by the RO 
at the address noted in the record for the veteran.  It was 
returned as undeliverable.  The appellant was contacted by 
the RO regarding the return of the letter in November 2004.  
In an RO note regarding the conversation, it was reported 
that the appellant stated that the address was where she 
lived with the veteran before he died and reported her new 
address as the different address previously noted in the 
record for her.  

In October 2004, a VA Form 21-4170 was submitted by the 
appellant.  She reported her address, which was different 
from the address in the record for the veteran, and indicated 
that she and the veteran began living together as husband and 
wife in May 1982.  She also indicated that she and the 
veteran began living at the address noted to be the veteran's 
in the record in May 1983 until January 2004.  The appellant 
reported that after she and the veteran began living together 
she always used his last name.  She also indicated that the 
veteran married A.B.R., in August 1997.  She did not indicate 
the date or place of a divorce for that marriage.  

In October 2004, a VA Form 21-4171 was received from A.D. D.  
She indicated that she had known the veteran from November 
2003 to January 2004, and known the appellant for 21 years.  
She indicated that the appellant was known by her full name 
(and not that of the veteran) and that she had heard the 
appellant and the veteran refer to each other as husband and 
wife.  She reported that the veteran and the appellant had 
lived together beginning in May 1982 to January 2004.  She 
reported that the veteran had married A.B.R. August 1997, and 
that the marriage ended in divorce.  The date of the divorce 
was not provided.  

In a December 2004 statement, the appellant reported that she 
and the veteran had nothing showing that they signed anything 
as husband and wife and that the paid their bills separately.  

In December 2004, the RO received a VA Form 21-4171 from T. 
L., who indicated that she is the child of the appellant.  
This is a duplicate of the above noted VA Form 21-4171 which 
was received in July 2004 and was unsigned and undated.  The 
December r 2004 form shows that T.L listed her address as 
that of the appellant, stated that the appellant and the 
veteran told her they were married and lived together.  She 
indicated that the veteran and the appellant lived together 
from July 1981 to January 2004.  

In November 2008, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  At that time, she 
stated that she began living with the veteran in 1984.  She 
indicated that he had divorced his last wife before he and 
she began living together.  She stated that her name was not 
on any documents relating to the purchase of a residence with 
the veteran, although she made the down payment by check for 
their trailer.  She indicated that she would attempt to get 
those records from the bank.  She reported that she also 
maintained her home while she was living with the veteran, 
since her daughter lived there.  It was also reported that 
the date of the veteran's marriage to A.R. was incorrectly 
reported in the record and that it was actually in August 
1977 instead of August 1997.  The appellant indicated that 
she would provide documentation on that marriage and divorce.  
The appellant was provided with a 60 day time frame to submit 
the additional information she identified.  

The Board has considered all of the above evidence but does 
not find that such evidence substantiates a common law 
marriage between the veteran and the appellant, for purposes 
of Alabama law.  

In this regard, the Board notes that there was no indication 
of an agreement or mutual consent to enter into the marriage 
relationship.  During his lifetime, the veteran provided no 
statements suggesting that he had consented to enter a 
marriage relationship.  Rather, all statements from the 
veteran since 1992 until his death indicate that the veteran 
was not married.  In 1997, on hospitalization discharge, he 
and the appellant are listed with different addresses and 
telephone numbers; she is identified by her name and noted to 
be a friend.  Additionally the appellant stated when she 
appeared before the undersigned that the veteran wanted to 
get married but that she did not.   

While the appellant has submitted statements from her 
daughter and a friend that the veteran and the appellant 
lived together as husband and wife, the claims file does not 
indicate that the veteran ever described any type of 
relationship with the appellant, other than friend.  Further, 
these statements provide contradicting or incomplete 
information.  On one statement, the party did not provide 
dates or places where the veteran and the appellant referred 
to each other as husband and wife.  One statement indicates 
that the veteran was married to a woman other than the 
appellant in August 1997.  On another, the informant stated 
that she had only known the veteran since November 2003-just 
a few months before his death.  While she noted that the 
veteran had gotten married in 1997, she also has stated that 
she did not know the veteran before November 2003.  She thus 
can only attest to actual knowledge regarding the veteran 
including cohabitation with the appellant for this short time 
only.  Each informing party listed a different date for the 
beginning of the cohabitation and the appellant has also 
provided differing dates for the beginning of the 
cohabitation.  While the death certificate lists the veteran 
as married to the appellant, the information was provided by 
the appellant, and the certificate also indicates different 
addresses and telephone numbers for the veteran and the 
appellant.

Moreover, the evidence does not indicate cohabitation or 
mutual assumption openly of marital duties and obligations.  
The veteran never acknowledged cohabitation with the 
appellant, there is no indication that they ever received 
mail at the same address.  Mail sent to the appellant four 
months after the veteran's death was returned as 
undeliverable as opposed to being forwarded to a new address 
by the Post Office.  And the new address that the appellant 
provided was the address she has been listing as solely hers 
in the record.  The appellant stated that they paid their 
bills separately, that she maintained her home separately, 
that she had nothing showing that they signed anything as 
husband and wife, and that the trailer in which she indicates 
they lived was in his name only.  There is also no indication 
that the veteran assumed any responsibilities or obligations 
on the appellant's behalf, or vice versa.

The appellant has consistently contradicted several 
contentions.  She has listed different dates for the 
beginning of the cohabitation, different times that she used 
the veteran's name as her own, and different dates of the 
veteran's last marriage. 

It is noted that the appellant has indicated that she would 
submit additional evidence in support of her claim and to 
clarify the discrepancies in dates provided.  She has not 
done so.  The duty to assist is not a one-way street.  If a 
claimant wishes help, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In summary, the evidence of record does not establish that 
the criteria for a common law marriage between the appellant 
and the veteran under Alabama law were met during the 
veteran's lifetime by the standard set under Alabama law 
(clear and convincing proof).  As such, the appellant can not 
be recognized as the surviving spouse of the veteran for 
purposes of VA benefits, and her appeal must be denied.  See 
38 U.S.C.A. § 5107(b).  



ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of receiving VA benefits is denied.



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


